DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2019  was considered by the examiner. Initialed copy(ies) of the IDS(s) are included.

Allowable Subject Matter
Claims 16-30 now renumbered 1-15 are allowed.
The closest prior art of record is Zhang et al (NPL titled: A surround view camera solution for embedded systems) and Dojcinovic et al (US Patent No.: 10,417,507). Zhang discloses a method for monitoring surroundings of a vehicle (Automotive surround view camera system is an emerging automotive ADAS (Advanced Driver Assistance System) technology that assists the driver in parking the vehicle safely by allowing him/her to see a top-down view of the 360 surroundings of the vehicle – see abstract), the method comprising: reading in a first surrounding-area information item with a first detector (for e.g. cam 1 – see Fig 5; note that these are surround camera – see abstract) and a second surrounding-area information item with a second detector (for e.g. cam2 – see Fig. 5; note that these are surround camera – see abstract), wherein the first surrounding-area information item and the second surrounding-area 
 	Note the discussion above, the combination of Zhang and Dojcinovic the time-difference information item representing a time difference between a first latency time, which is used by the first detector for the processing, up to the provision of the first sensor data, and a second latency time, which is used by the second detector for the processing, up to the provision of the second sensor data, wherein the measuring signal represent monitored surroundings of the vehicle.  The current method adjust for the time 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDRAE S ALLISON/Primary Examiner, Art Unit 2663                                                                                                                                                                                                    February 13, 2021